Case 3:15-cv-01637-JAM Document 429-4 Filed 08/10/21 Page 1 of 3




            EXHIBIT 1
            Case 3:15-cv-01637-JAM Document 429-4 Filed 08/10/21 Page 2 of 3




                            SeniorBridge
FIRM NAME: Getman, Sweeney, & Dunn PLLC
REPORTING PERIOD: Ending August 10, 2021
Name                        Hours       Hourly Rate      Total                 Costs
Dan Getman =P                        2        $1,015       $2,030.00
Michael Sweeney =P               816.7          $925     $755,447.50
Matt Dunn = P                      2.1          $815       $1,711.50
Lesley Tse =A                      0.9          $660         $594.00
Artemio Guerra = P           1218.03            $705     $858,711.15
Kimberly Webster = A              68.6          $495      $33,957.00
Alex Dumas =A                     13.4          $480       $6,432.00
Meagan Rafferty = A                1.3          $465         $604.50
Rebecca King = A                  43.3          $425      $18,402.50
Mike Russo = DA                   66.9          $355      $23,749.50
Jason Kandel = DA              1034.7           $300     $310,410.00
Scott Workman = DA                27.8          $300       $8,340.00
Anibal R. Garcia = PL            181.4          $250      $45,350.00
Andrea Russo = PL                248.1          $250      $62,025.00
Carolyn Mow =PL                   62.6          $250      $15,650.00
James Sherwood=PL                 35.2          $250       $8,800.00
Misty Emerick=PL                    50          $250      $12,500.00
Monica Ayres=PL                   18.9          $250       $4,725.00
Julia Friday = PL                833.7          $250     $208,425.00
Eve Bates = PL                     1.2          $250         $300.00
Jarin Ahmed = PL                   0.4          $250         $100.00
Christina Blue = PL                0.9          $250         $225.00
Jonah Berkowitz = PL               0.2          $250          $50.00
Clerical                         76.05          $140      $10,647.00
Subtotal GSD                 4804.38                   $2,389,186.65           $ 34,992.93


Ed Tuddenham                      670.2       $1,015     $680,253.00           $   1,285.05

Philp Bohrer                     958.78        $925      $886,871.50
Scott E. Brady                    60.76        $705       $42,835.80
Shannon Durham                    27.75        $250        $6,937.50
Greta Bordelon                    27.83        $250        $6,957.50
Kayce Flack                          36        $140        $5,040.00
Subtotal Bohrer Brady            958.78                  $948,642.30           $ 30,966.47
           Case 3:15-cv-01637-JAM Document 429-4 Filed 08/10/21 Page 3 of 3




Claim Admin Over Reserve                                                      $ 35,000.00

Total                         6433.36                 $4,018,081.95           $ 102,244.45
